      Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 1 of 13 PageID #: 457




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     HUNTINGTON DIVISION

    MILAN PUSKAR HEALTH RIGHT,
    LAWSON KOEPPEL, ALINA LEMIRE,
    and CARRIE WARE,
                            Plaintiffs,
                    v.
                                                              Civil Action No. 3:21-cv-00370
    BILL J. CROUCH, et. al,
                                        Defendants.           Hon. Robert C. Chambers, District Judge




     PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
                     FOR EMERGENCY INJUNCTIVE RELIEF

           Defendants’ dismissal of Plaintiffs’ legitimate constitutional claims as the product of

“unhappiness” with the legislature is an attempt to minimize to the point of obscurity the threat

that enforcement of Senate Bill 334, if it takes effect on Friday, poses to Plaintiffs and others like

them.

           Simply put, Plaintiffs are entitled, under the United States Constitution, to notice about

what conduct will trigger the stigmatizing and prohibitory penalties embraced in Senate Bill 334.

(See e.g., Sessions v. Dimaya, 138 S. Ct. 1204, 1212 (2018) (citing Papachristou v. Jacksonville,

405 U. S. 156 (1972) for the proposition that the Due Process Clause of the Fourteenth

Amendment guarantees that “ordinary people” have “fair notice” of the conduct a statute

proscribes). Plaintiffs are also entitled to equal protection under the law. Despite what

Defendants may suggest in their brief, 1 a person’s constitutional rights are not undermined

simply because they may “disagree with the Legislature’s policy choices.”


1
    See Defs’ Br. 1. Dkt. 14.
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 2 of 13 PageID #: 458




       Before the Court is legislation that is rife with constitutional deficiencies. Defendants ask

the Court to adopt its shifting explanations and interpretations of vague and conflicting language

in Senate Bill 334 to arrive at a result rendering the construction of this statute constitutionally

credible. This requires this Court to not only ignore the plain language of the Syringe Services

Program Act, but to rewrite it.

       The Defendants also urge the Court to accept as fact that actions taken by the Clerk of the

House of Delegates and Keeper of the Rolls in sending a “code conflict report” to entities

including LexisNexis and the Legislative Services Division are tantamount to the legislature

itself creating a new article in Chapter 16 of the West Virginia Code. Accepting this proposition

also means that those actions taken by the Clerk of the House of Delegates and Keeper of the

Rolls have the weight of the governor signing into law the new article that the legislature would

have created.

       Plaintiffs request, on the same grounds as laid out in their Complaint for Declaratory and

Emergency Injunctive Relief and in the corresponding Motion for Emergency Relief, that the

Court extend the relief granted in the Temporary Restraining Order it granted on June 28, 2021,

Dkt. 13, to enjoin Defendants from enforcing Senate Bill 334.

                                           ARGUMENT

       Plaintiffs believe that their briefing of three of the four Winter factors—regarding the

likelihood of irreparable harm, a consideration of the balance of the equities, and that an

injunction would be in the public interest—in their Memorandum in Support of Motion for

Emergency Injunctive Relief, Dkt. 5, is sufficient to demonstrate that those factors have been

established in Plaintiffs’ favor. Therefore, Plaintiffs will focus primarily on addressing

Defendants’ arguments regarding the remaining factor: “likelihood of success on the merits,”



                                                  2
    Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 3 of 13 PageID #: 459




with regard to their federal constitutional claims. Plaintiffs believe that their prior briefing on the

state constitutional law claims is sufficient to demonstrate likelihood of success on the merits and

that those claims are properly before this Court. 2

         As a preliminary matter, Plaintiffs must address Defendants’ contention that any relief

enforced against Defendant Clerk of the House of Delegates and Keeper of the Rolls would be

barred by the Eleventh Amendment. See Defs.’ Br. at 6. Dkt. 14. This is untrue and is an overly

simplistic reading of Ex Parte Young and its progeny. Plaintiffs’ due process and equal

protection claims are rooted firmly in the United States Constitution, and therefore relief against

Defendant Harrison is permissible. See, Donald J. Trump for President, Inc. v. Bullock, 491 F.

Supp. 3d 814, 826 (D. Mont. 2020) (“Predictably, the parties disagree on Pennhurst's application

to the present suit. Defendants contend that although Plaintiffs’ complain of violations of the

federal constitution, the interpretation of state law necessary to resolve the merits of those

complaints renders the claims barred by the Eleventh Amendment. In other words, Defendants

contend that the Plaintiffs have brought claims based solely on state law under the guise of a

federal constitutional claim. Plaintiffs respond that while their federal claims certainly require

this Court's interpretation of state law, their claims are firmly rooted in the United States

Constitution and are thus constitutionally permissible under the Eleventh Amendment. The Court

finds Plaintiffs’ position persuasive.”). Additionally, the relief requested here against Defendant

Harrison 3 is not akin to the relief requested in Bragg or Pennhurst. Plaintiffs are not requesting



2
 If the Court disagrees with regards to the separate state constitutional claims, Plaintiffs respectfully request that the
Court use their discretion to certify these questions to the state supreme court. See, e.g., Harper v. Hewitt, No. 3:06-
0919, 2009 U.S. Dist. LEXIS 89705 (S.D. W. Va. Sep. 29, 2009).
3
  Plaintiffs intend to file a Motion for Leave to File an Amended Complaint shortly after this filing in order to add
the Director of Legislative Services. In Defendants’ Response, Defendant Harrison asserts that he relayed the “code
conflict check” to the Director of Legislative Services, and that, absent this action, Sections 16-64-1, et. seq., would
be added to the West Virginia Legislature’s site, the main point of public access to the unofficial West Virginia

                                                            3
     Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 4 of 13 PageID #: 460




that Defendant Harrison carry out extensive duties to supervise compliance of an extensive

statutory scheme, as in Pennhurst, nor are they requesting he do anything near extensive as

“make particular findings” as part of duties required under a state law statute. See, e.g., Bragg v.

W. Va. Coal Ass’n, 248 F.3d 275, 296 (4th Cir. 2001). Plaintiffs are merely requesting this Court

enjoin Defendant Harrison from moving forward and taking any action that would result in any

additional violation of Plaintiffs’ federally protected due process rights. See e.g., Paul v. Davis,

424 U.S. 693, 710-11 (1976) (“[I]t is apparent from our decisions that there exists a variety of

interests which are difficult of definition but are nevertheless comprehended within the meaning

of either "liberty" or "property" as meant in the Due Process Clause. These interests attain this

constitutional status by virtue of the fact that they have been initially recognized and protected

by state law, and we have repeatedly ruled that the procedural guarantees of the Fourteenth

Amendment apply whenever the State seeks to remove or significantly alter that protected

status.”).

A.      Senate Bill 334 is Void for Vagueness in Violation of Plaintiffs’ Due Process Rights
        as Guaranteed by the Fourteenth Amendment of the U.S. Constitution

        Legislation can be determined to be impermissibly vague in violation of a person’s due

process rights guaranteed under the U.S. Constitution for “either of two independent reasons.”

Greenville Women's Clinic v. Comm'r, S.C. Dep't of Health, 317 F.3d 357, 366 (4th Cir. 2002).

First, a statute may be impermissibly vague if “people of ordinary intelligence” are not provided

“a reasonable opportunity to understand what conduct it prohibits.” Id. Second, a law may be

deemed impermissibly vague is “if it authorizes or even encourages arbitrary and discriminatory

enforcement.” Id. When the penalty associated with a statute is civil, not criminal, the statute



Code. Any arguments made by Plaintiff with regards to requesting that Defendant Harrison be enjoined should, if
the Plaintiffs’ Motion for Leave is granted, be read to apply to the Director of Legislative Services as well.

                                                        4
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 5 of 13 PageID #: 461




may be deemed “void for vagueness” if the penalty is such that the effect is “so prohibitory and

stigmatizing that it could be deemed “quasi-criminal.” Hoffman Estates v. Flipside, 455 U.S.

489, 499, 102 S. Ct. 1186, 1194 (1982). Senate Bill 334 does not provide an ordinary person a

reasonably opportunity to understand what conduct it prohibits, and it authorizes and encourages

arbitrary and discriminatory enforcement. Its significant penalties are so substantial that they

should be deemed quasi-criminal.

       1.      The penalties contained in Senate Bill 334 are so stigmatizing and
               prohibitory that they are quasi-criminal.

       When the penalty associated with a statute is civil, not criminal, the statute may be

deemed “void for vagueness” if the penalty is such that the effect is “so prohibitory and

stigmatizing that it could be deemed “quasi-criminal.” Hoffman Estates v. Flipside, 455 U.S.

489, 499 (1982).

       Defendants cite to a Fifth Circuit case, Ford Motor Company v. Texas Department of

Transportation, to argue that the significant penalties imposed by Senate Bill 334 do not rise to

the level of quasi-criminal, and therefore do not require a more exacting requirement of precision

or certainty. See Defs.’ Br. 8. Dkt. 14. However, the Ford case involved a civil penalty

recommended by an administrative law judge, not a statutory scheme that contemplates fines of

up to $10,000, injunctive relief, and license revocation for violations under the law as Senate Bill

334 does.

       In fact, as the Ford Court notes, it is precisely the type of penalties that are outlined in

Senate Bill 334 that are considered quasi-criminal and therefore trigger heightened review:

               In United States v. Clinical Leasing Service, Inc., 925 F.2d 120, 122
               (5th Cir. 1991), this Court reviewed a federal statute
               prescribing civil penalties for “any party who distributes or
               authorizes the distribution of controlled substances without
               adequate registration.” Although the statute authorized civil

                                                  5
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 6 of 13 PageID #: 462




                penalties, this Court determined that “its prohibitory effect is quasi-
                criminal and warrants a relatively strict test.” Id. As such, the statute
                was required to define the offense “‘with sufficient definiteness that
                ordinary people can understand what conduct is prohibited and in a
                manner that does not encourage arbitrary and discriminatory
                enforcement.’” Id. (citing Kolender v. Lawson, 461 U.S. 352, 357,
                103 S. Ct. 1855, 1858, 75 L. Ed. 2d 903 (1983)). Similarly, this
                Court found that where a statute permits “potentially significant
                civil and administrative penalties, including fines and license
                revocation,” quasi-criminal treatment is appropriate and thus
                the more strict standard of review applies. Women's Medical
                Center of Northwest Houston v. Bell, 248 F.3d 411, 2001 WL
                370053 (5th Cir. 2001). In the present case, the Code only provides
                for civil monetary damages in the event of a violation.

Ford Motor Co. v. Tex. DOT, 264 F.3d 493, 508 (5th Cir. 2001) (emphasis added).

        This reasoning has been followed by at least one district court in the Fourth Circuit. In

Stuart v. Huff, the District Court for the Middle Circuit of North Carolina stated that “[Q]uasi-

criminal penalties are those sanctions which impose ‘significant civil and administrative

penalties, including fines and license revocation.’” Stuart v. Huff, 834 F. Supp. 2d 424, 434

(M.D.N.C. 2011). Although the Court in Stuart did not find the ambiguities in that case sufficient

to void the Act, the penalties were significant enough that Plaintiffs were “entitled to a statute

that sets forth their obligations clearly.” Id.

        The Syringe Services Programs Act’s penalties are so significant as to be considered

“quasi-criminal,” and Plaintiffs are “entitled to a statute that sets forth their obligations clearly.”

        2.      The House Clerk’s initial steps to “redesignate” Senate Bill 334 do not have
                the effect of a law printed in an official reporter, and, regardless, cannot
                be presumed to be effective over the enrolled bill.

        Defendants do not dispute that both House Bill 2500 and Senate Bill 334, as drafted, as

passed by the legislature, and as signed into law by the governor, create a new article—sixty-

three—of Chapter Sixteen of the West Virginia Code. Defendants also do not dispute that




                                                   6
    Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 7 of 13 PageID #: 463




Sections 16-63-1 through 16-63-3 of the West Virginia Code pertain to auxiliary containers and

have the force and effect of law.

         However, Defendants now refer to the Syringe Services Programs Act as 16-64-1, et.

seq., based on a “redesignation” process undertaken by the Defendant Harrison, the House Clerk

and Keeper of the Rolls, pursuant to “legislative code designation practices.” See Defs.’ Br. 4-6.

Dkt. 14.

         To the extent that Defendants argue that the Syringe Services Programs Act could be

properly codified as 16-64-1, et. seq. and held out on Friday, July 9 to the public as such, relies

entirely on this: the Office of the Clerk has, prior to this suit, sent a “code conflict report”

internally to the Office of Legislative Services, which maintains the unofficial online code, and

externally to legal reporters LexisNexis and Thomson Reuters. Id at 6. The “redesignation” of

the Syringe Services Programs Act will likely not be sent to the official reporter, the Acts of the

Legislature, until the fall of this year. See Affidavit of Steve Harrison, Ex. 1 to Defs.’ Br. Dkt.

14-1.

         However, even if Senate Bill 334 was sent to the official reporter and published as 16-64-

1, et. seq., it is the text of the enrolled bill that controls. See Syl. Pt. 1, Charleston Nat'l Bank v.

Fox, 119 W. Va. 438, 440, 194 S.E. 4, 5 (1937) (“The printed acts of the Legislature are

presumed to be valid enactments. Where, however, there is a variance between a printed act and

the enrolled bill, the enrolled bill controls.”). 4


4
  Although Defendants argue that it is common practice for “placeholder designations” to remain in place after the
governor has signed a bill into law or the bill becomes law because the governor failed to veto it, it is worth noting
that, to the extent this is the case, this practice appears to be only known and recognized by offices within the
legislature. For example, OHFLAC itself has externally referred to this legislation in communications with
stakeholders as Sections 16-63-1, et. seq., and relied on that article (or those articles) and section numbers in
drafting prospective policies that might apply. See Affidavit of Jolynn Marra, attached as Exhibit 2 to Defs.’
Response Brief, Dkt. 14. The purported existence of this quiet practice also has serious implications for
municipalities that rely on the state code when crafting their own ordinances. For example, on April 19, 2021, four
days after the governor signed Senate Bill 334, into law the Charleston, West Virginia city council passed their own

                                                          7
    Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 8 of 13 PageID #: 464




          The mailing or emailing of a “code conflict report” to an internal office or an external

legal reporter does not give the result of that report the force and effect of law. When the Syringe

Services Programs Act is made effective this Friday, it can only be effective to the extent that it

reflects the content of Senate Bill 334: as Sections 16-63-1, et. seq.

          3.     There is no clear intent on behalf of the legislature for Senate Bill 334 or
                 House Bill 2500 to supersede or override the other, and therefore a “latest
                 expression of legislative will” analysis is not required here; however, even if
                 the Court did invoke that analysis, House Bill 2500 would still prevail.

          Defendants further argue that in the event the Court determines that, as demonstrated

above, Senate Bill 334 and House Bill 2500 contain identical article numbers in the code, Senate

Bill 334 should take precedence. Defs.’ Br. 7. Dkt. 14. Such a ruling would require this court to

strike down existing law, 16-63-1 through 16-63-3, without any request before it to do so.

          However, it is inappropriate for the Court to consider whether the passage of either

Senate Bill 334 or House Bill 2500 resulted in a “repeal by implication” of the other. Defendants

invoke Wiley v. Toppings to suggest that the statute passed last would take precedence. Defs.’ Br.

7. Dkt. 14. However, repeals by implication are “not favored in law,” and may only be

considered when the implication of repeal is “clear, necessary, irresistible, and free from

reasonable doubt.” Russell v. Town of Granville, 237 W. Va. 9, 12, 784 S.E.2d 336, 339 (W. Va.

2016) (citing State ex rel. City of Wheeling v. Renick, 145 W.Va. 640, 116 S.E.2d 763 (W. Va.

1960); State ex rel. Thompson v. Morton, 140 W.Va. 207, 212, 84 S.E.2d 791, 795 (W. Va.

1954)).

          Here, there is no evidence that the legislature intended either piece of legislation to repeal




harm reduction ordinance, which requires that a program have “a syringe services program license from the West
Virginia Office for Health Facility Licensure and Certification, pursuant to W. Va. Code ch. 16, art. 63 . . .”
Charleston, West Virginia Code of Ordinances Sec. 78-381 (emphasis added.)


                                                        8
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 9 of 13 PageID #: 465




or supersede the other. Moreover, as Defendants note, Wiley v. Toppings is rooted in the

principle that “effect should always be given to the latest . . . expression of the legislative will.”

Defs. Br. 7; Wiley v. Toppings, 556 S.E.2d 818, 820 (W. Va. 2001). The Wiley court’s reasoning

stems from a previous West Virginia Supreme Court of Appeals case, where the Court, in

examining two pieces of legislation pertaining to the same subject matter, found that the later-

passed piece of legislation impliedly repealed the former, noting “the effect should always be

given to the latest rather than the earliest expression of the legislative will, presumption being

that the latter part of the statute was last considered.” See Speidel v. Warder, 56 W. Va. 602, 608,

49 S.E. 534, 536 (W. Va. 1904).

        Even if this Court engaged in an analysis to determine the intent of the legislature by

examining the “latest . . . expression of legislative will,” it would find that House Bill 2500

prevails. The final action by the legislature with regards to Senate Bill 334 and House Bill 2500

during legislative session was a vote on the evening of the last day of session: The House of

Delegates, at approximately 10:22 p.m., voted to make House Bill 2500, creating Sections 16-63-

1 through 16-63-3, effective upon passage. See History of Senate Bill 334, Dkt 1-4. It is beyond

fathomable that the legislature would return to a piece of legislation, solely to adjust its date to

make it effective immediately upon passage, if it had intended legislation it passed less than half

an hour prior to that to repeal it.

        On Friday, if the Syringe Services Programs Act goes into effect, only sections 16-63-4

through 16-63-10 will have legal force because Sections 16-63-1 through 16-63-3 are currently

law and relate to “establishing statewide uniformity for auxiliary container regulations.” Without

the key provisions of 16-63-1 through 16-63-3 intact, Senate Bill 334 must fail because it is




                                                   9
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 10 of 13 PageID #: 466




unconstitutionally void for vagueness in violation of Plaintiffs’ due process rights as guaranteed

by the United States Constitution.

        4.      The absence of sufficient clarity in Section 16-63-10 makes it wholly unclear
                what conduct violates the statute; Defendants’ arguments to the contrary
                require this Court to rewrite the statute

        Defendants skirt the plain language of Section 16-63-10 in an attempt to render the

statute constitutionally sufficient.

Section 16-63-10(d) states as follows:

                    Upon passage, any existing provider not offering the full array
                    of harm reduction services as set forth in this section shall cease
                    and desist offering all needle exchange services. Any provider
                    offering the full array of harm reduction services shall have until
                    January 1, 2022, to come into compliance with this section. Any
                    new provider shall have until January 1, 2022, to come into
                    compliance with the provisions of this section.

        Defendants do not dispute that this section of the code requires existing providers to act

“upon passage,” which in West Virginia is determined by the moment that a statute passes both

legislative chambers. Defendants do not dispute that “this section” refers to subsection (d) of

Article Sixty-Three of Chapter Sixteen of the West Virginia Code. The section plainly

commands a provider “not offering the full array of harm reduction services in this section” to

“cease and desist offering all needle exchange services.” (Emphasis added.) Defendants do not

appear to dispute that there is no list of services contained in this section, although it does

provide requirements for “coordination of care” and notification of closure of services. While

there are a number of services referenced in an entirely different section of the legislation,

Section 16-63-3, Section 16-63-10(d) uses the term “this section”—i.e., subsection (d)—no

fewer than three times in prescribing conditions for compliance. For this Court to determine that




                                                  10
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 11 of 13 PageID #: 467




this section of the legislation is not constitutionally vague, requires the Court to essentially

rewrite the statute to comport with Defendants’ suggested meaning.

        Further, when Defendants later argue that this section does not favor new providers in

violation of the Fourteenth Amendment’s equal protection clause, they present an entirely

different reading that only supports Plaintiffs’ arguments that this section is so vague it should be

rendered void. See Defs.’ Br. 10-12. Dkt. 14. Defendants argue that both new and existing

providers, despite clear language in 16-63-10(d) to the contrary, are subject to the same standards

of compliance, and that, despite any language stating otherwise, compliance must refer to

requirements under various provisions of the Syringe Services Programs Act other than “full

array of harm reduction services.” While this interpretation is not borne from any plain reading

of the statute, the suggestion that it is a reasonable one only further underscores just how unclear

the statute is.

        Finally, this is all further compounded by the issue that the term “provider,” prior to its

use in 16-63-10(d), is only used in the Syringe Services Programs Act to refer to “health care

providers,” which is itself an undefined term but is neither a harm reduction program or a

syringe-service program. Despite Defendants’ arguments to the contrary, the section should be

declared void for vagueness in violation of the due process rights of Plaintiffs and syringe

service program providers generally.

        5.        Defendants’ argument regarding “actual notice” does not apply to a draft
                  rule, unavailable to the public, submitted to relatively few stakeholders, that
                  is subject to change until the moment Senate Bill 334 goes into effect.

        Defendants argue that because one Plaintiff was contacted in the initial drafting of an

emergency rule, that this would put them on actual notice of what conduct would be prohibited.

Defendants rely on the Fourth Circuit’s decision in United States v. You-Tsai Hsu, 364 F.3d 192,



                                                  11
     Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 12 of 13 PageID #: 468




197 (4th Cir. 2004), to make their point. However, in You-Tsai Hsu, actual notice was predicated

on a statute that had been lawfully enacted, in its final form, and available to the public. Id. In

this case, Defendants rely on a draft rule that is not in its final form and has not been filed with

the Secretary of State (nor would it have been prior to July 9 even absent this action). Further,

stakeholders that were contacted were informed that comments would be accepted for feedback

and incorporation up until the eve of Senate Bill 334’s effective date. See Declaration of Laura

Jones, submitted here with Plaintiffs’ Reply. This is not fair notice. Finally, Defendants do not

suggest that any other plaintiffs in this action were given notice.




B.      Senate Bill 334 Violates Plaintiffs’ Equal Protection Rights Because it Discriminates
        Against Existing Providers in Favor of New Providers.

        As noted above, Defendants argue that Plaintiffs’ reading of Section 16-63-10(d)’s plain

language is incorrect. Again, Section 16-63-10(d) states:

                    Upon passage, any existing provider not offering the full array
                    of harm reduction services as set forth in this section shall cease
                    and desist offering all needle exchange services. Any provider
                    offering the full array of harm reduction services shall have until
                    January 1, 2022, to come into compliance with this section. Any
                    new provider shall have until January 1, 2022, to come into
                    compliance with the provisions of this section.

        Defendants argue that it is somehow clear that new syringe service programs must

already have a license to provide syringe services under the statute, and that new providers are

not granted any benefit over existing syringe service programs. If that is the case, however, it is

entirely unclear what other provisions of the Syringe Services Programs Act a new syringe

services program would have until January 1, 2022 to meet, given that all of the other

requirements under the statute to which Defendants refer must be met to get the license in the



                                                  12
   Case 3:21-cv-00370 Document 17 Filed 07/06/21 Page 13 of 13 PageID #: 469




first place. The plain language of the statute favors new providers over existing providers, and

the discrimination against existing providers has no rational basis (nor have Defendants

suggested one) to any legitimate government purpose.

III.   CONCLUSION

       Plaintiffs have demonstrated that they will prevail on the four Winter factors. For these

reasons, Plaintiffs’ request this Court extend the relief granted in its Temporary Restraining

Order on June 28, 2021, and enter a preliminary injunction order reflecting the same.




                                                     Respectfully submitted,


                                                     by Counsel,


/s/ Loree Stark ___________________________
Loree Stark
West Virginia Bar No. 12936
ACLU of West Virginia Foundation
P.O. Box 3952
Charleston, WV 25339-3952
(914) 393-4614
lstark@acluwv.org




                                                13
